Per Curiam.
On November 20, 1928, the defendant was convicted in a Magistrate’s Court of violating clause (a) of subdivision 4 of section 887 of the Code of Criminal Procedure.
On November 23, 1928, she was placed on probation for one year.
On December 10, 1928, for reasons which do not appear on the record, that probation was revoked, and the defendant was committed to Bedford Reformatory.
On January 3, 1928, the defendant served a notice of appeal to this court “ From the judgment and determination of conviction rendered against her in the Ninth District Magistrate’s Court, Manhattan, on the 20th day of November, 1928, Magistrate H. S. Renaud convicting her of violation of Section 887, subd. 4a, of the Code of Criminal Procedure, on which conviction the defendant was placed on probation for one year on the 23d day of November, 1928, and subsequently on the 10th day of December, 1928, was sentenced to Bedford Reformatory.” (See defendant’s notice of appeal.)
This appeal must be dismissed because the defendant failed to take her appeal within thirty days from the date of her conviction. (See Code Grim. Proc. §§ 521, 750.)
In view of this court’s decision reversing the case of People v. Miller, a codefendant, the court, if it had the power to act, would have granted the reversal asked for on this appeal; and for that reason counsel for appellant may take any steps deemed necessary by him to protect the rights of this appellant in accordance with the language of the Court of Appeals in the case of People v. Rizzo (246 N. Y. 334).
All concur; present, Kern ochan, P. J., Herbert and Fetherston, JJ.